Title: From Thomas Jefferson to Francis Mentges, 15 July 1802
From: Jefferson, Thomas
To: Mentges, Francis


          
            Sir
            Washington July 15. 1802.
          
          I have duly recieved your favor of the 7th. and have taken care that it shall be communicated to the Secretary at war, within whose province it is to consider of the best means of promoting the public interest within his department, and of the agents whom it is best to employ. the duty is a very painful one, which devolves on the Executive, of naming those on whom the reductions are to fall which have been prescribed by the law. we trust to the liberality of those on whom the lot falls, to consider the agency of the Executive as a general not personal thing, and that they will meet it, as they would any other of the numerous casualties to which we are exposed in our passage through life. Accept my respects and best wishes.
          
            Th: Jefferson
          
        